DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 in the reply filed on 12/22/2021 is acknowledged.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim is discloses a manufacturing method including, inter alia, melting with laser light passing through a second member, wherein the second member is formed of a material that blocks UV light and transmits laser light. 
Hanagami et al. [US2018/0079213] discloses a method of welding. Hanagami discloses melting, with a laser beam passing though a second member, a joint surface to weld a first member to a second member (paragraph 0085-86).  Hanagami discloses a member that transmits laser light, but fails to disclose the combination of a material that blocks UV light and transmits laser light. 
Murakami et al. [US2007/0223152] discloses laser welding a first case part (13) and a second case part (14) (paragraphs 0071-74).  Murakami disclose the first case part (13) transmits laser light, and the part (13) has low light resistance (paragraph 0089). Murakami discloses transmittance of laser light is contradictory to UV light resistance (paragraph 0089).
Claim 1 is allowable as the prior art fails to disclose a laser welding process wherein melting, with laser light passing though a second member, a joint surface, wherein the second member blocks UV light and transmits laser light.  Claim 2 depends from an allowable base claim, incorporates the allowable subject matter though dependency and is allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 3-4 directed to an invention non-elected without traverse.  Accordingly, claims 3-4 have been cancelled.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 12, 2022